DETAILED ACTION
Claim Rejections - 35 USC § 102 / § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-7, 9-16, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Japanese Patent Number H07188821 (JP ‘821).
In regards to independent claim 1 and dependent claims 6-7, 9-16, and 21-22, JP ‘821 is directed to a superior bake hardenability at low temperatures, such as automobile body panels, vehicle, electric equipment, related to the high formability aluminum alloy alignment plate that is suitable for materials such as for construction. (Lines 10-12) 
A core material is provided with a cladding material on both surfaces of the core material alloy plate by hot rolling and cold-rolling. (Lines 126-134) A final thickness of 1 mm was achieved with a cladding ratio of 10%. (Lines 126-134) The thickness of the core layer and cladding material would fall within the claimed ranges.
The core contains the following composition:

Claim 1

Claim 2

JP ‘821
Lines 51-60
Zinc

Up to 12.0%
5.0 to 9.5%
3.5-8.0%
Magnesium

1.0 to 4.0%
1.2 to 2.3%
0.5-3.0%
Copper

0.3 to 3.0%
0.30 to 2.6%
0.3-3.0%
Silicon


Up to 0.60%
Up to 0.10%
0.05-0.5%
Iron

Up to 0.50%
Up to 0.15%
0.05-0.5%
Manganese

Up to 0.20%
Up to 0.15%
0.03-0.8%
Chromium

Up to 0.20%
Up to 0.05%
0.03-0.5%
Zirconium

Up to 0.30%
Up to 0.25%
0.03-0.3%
Impurities

Up to 0.15%
Up to 0.15%
-
Aluminum

Balance
Balance
Balance



The skin material (corresponding to the claimed first cladding layer) contains the following composition:

Claim 1

JP ‘821
Lines 51-64
Zinc

Up to 12.0%
0.5% or less
Magnesium

0.1 to 4.15%
0.7 to 1.6%
Copper

Up to 3.0%
0.5% or less
Silicon


Up to 0.60%
0.5% or less
Iron

Up to 0.50%
0.5% or less
Manganese

Up to 0.20%
0.5% or less
Chromium

Up to 0.20%
0.5% or less
Zirconium

Up to 0.30%
0.3% or less
Impurities

Up to 0.15%
-
Aluminum

Balance
Balance



JP ‘821 sets forth compositions for the core material and cladding material having compositions shown in Table 1 and Table 2. (Lines 126-129) Tables 3 and 4 set forth the properties of the claddings. (Lines 147-153) Numerous example cores fall within the claimed compositional ranges, including I-2, I-3, I-4, I-5, I-6, I-8, I-9, I-10, I-11, I-12, I-13, I-14, I-17, I-18, I-20, I-21, I-23, I-24, I-25, I-27, I-28, I-29, and I-40. (See Table 1) Numerous example claddings fall within the claimed ranges, including O-2, O-3, O-4, O-5, O-6, O-9, O-10, O-13, O-14, O-15, O-17, O-18, O-21, O-22, O-23, O-24, O-25, O-26, O-27, O-28, O-29, O-30, O-34, and O-40. (See Table 2) Table 3 sets forth numerous combinations over the exemplary cores with O-3, including combinations that fall within both the claimed core and cladding compositions. (See Table 3) 
This reference does not explicitly set forth the bend angle or R/t ratio of the product, but it appears that this is the result of the selection of the core and cladding layers. Therefore, since this reference sets forth the core and cladding layers that fall within the claimed ranges, it would be expected that these corresponding products would have this property.
The Specification does not appear to set forth any particular requirements for the process of producing such a bend angle or other properties. The alloys can be cast using any suitable casting method. (¶93 of corresponding 2018/00304584) The clad layer can be attached to the core layer to form a cladded product by any means known to persons of ordinary skill in the art. (¶94 of corresponding 2018/00304584) Roll bonding can be carried out in different manners as known to those of ordinary skill in the art. (¶95 of corresponding 2018/00304584) The cast product can be processed by any means known to those of ordinary skill in the art. (¶96 of corresponding 2018/00304584) 
Therefore, the method of producing the claimed composite is not particularly limited. It appears that the composition of the cladding and core result in the claimed properties. Both the instant application and U.S. ‘813 teach roll forming the composite. Since U.S. ‘813 teaches a roll-formed clad composite with overlapping compositions these products would be expected to have the claimed properties, including bending angle, r/t., yield strength, and elongation.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2 is rejected under 35 U.S.C. 103 as obvious over Japanese Patent Number H07188821 (JP ‘821).
As to claim 2, JP ‘821 sets forth compositional ranges that overlap the claimed ranges. (Lines 51-64) Therefore, a prima facie case of obviousness has been established. 

Claims 1-7, 9-16, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2015/0217813 (U.S. ‘813), as evidenced by 2015/0240338 (US ‘338) 
In regards to independent claim 1 and dependent claims 2-5, 16, 21 and 22, U.S. ‘813 is directed to a formed aluminum alloy automotive structural part wherein the sheet product has at least one layer of an AA7xxx-series aluminum alloy. (Abstract)
The product may be a composite product wherein the core layer is made from an aluminum alloy of the AA7xxx-series and one or several clad layers are made from AA3xxx, AA4xxx, AA5xxx, AA6xxx, or different AA-7xxx series aluminum alloys. (¶43) The aluminum alloy of the 7xxx-series core is selected from AA7021, AA7136, AA7050, AA7055, AA7150, AA7075, AA7081, AA7181, AA7085, AA7185, and modifications thereof. (¶50) The compositions of the aluminum alloys either fall within or overlap the claimed ranges for the core aluminum alloy. The composite can be in a T4 (T6x or T7x) temper. (¶97) 
U.S. ‘813 further sets forth that the bare sheet or the core of the composite sheet may have the aluminum alloy composition consisting of the following (in weight percent):

Claim 1

Claim 2

U.S. ‘813
(¶62-¶73)
(Also see Claim 10)

Zinc

Up to 12.0%
5.0 to 9.5%
3.8 to 8.2%

Magnesium

1.0 to 4.0%
1.2 to 2.3%
1.5 to 2.3%

Copper

0.3 to 3.0%
0.60 to 2.6%
0.6 to 2.4%

Silicon


Up to 0.60%
Up to 0.10%
0 to 0.25% 
(optional)

Iron

Up to 0.50%
Up to 0.15%
0 to 0.35%
(optional)

Manganese

Up to 0.20%
Up to 0.05%
0.05 to 0.5%
(optional)

Chromium

Up to 0.20%
Up to 0.05%
0.05 to 0.5%
(optional)

Zirconium

Up to 0.30%
Up to 0.25%
0.04 to 0.25%

Impurities

Up to 0.15%
Up to 0.15%
<0.05 each
<0.2% total

Aluminum

Balance
Balance
Balance



The ranges for the composition taught by U.S. ‘813 overlap the claimed ranges. It is further noted that silicon, iron, manganese, and chromium are optional elements. Therefore, these elements can be zero values, which would fall within the claimed ranges for these respective elements. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. 
Therefore, it has been shown that U.S. ‘813 sets forth utilizing an AA 7xxx-series for the core that generally would include registered alloys that fall within or overlap the claimed range, sets forth explicit examples for AA7xxx-series alloys that overlap or fall within the claimed range, and also sets forth compositional ranges for the alloys that overlap the claimed ranges. 

U.S. ‘813 explicitly sets forth that the 7xxx-series core is provided with one or several clad layers made from, inter alia, a 6xxx-series aluminum alloy or a different AA7000-series aluminum alloy compared to the core alloy, preferably a lean AA7xxx-series aluminum alloy. (¶43) Since there can be several clad layers, the product would include a second cladding layer on the second side of the core layer and it appears the clad layers would have the same composition. U.S. ‘813 explicitly sets forth a composite sheet having a core of the AA-7xxx-series with a clad layer made from a 6xxx-series alloy or lean AA7xxx-series alloy. (Claim 8) There are a finite number of registered aluminum alloys within the AA6xxx series and lean AA7xxx-series alloys. These alloys each have known properties. 
Therefore, the clad layers constitute a finite list of identified alloys each having known properties and being indicated as being an appropriate alloy composition for the composite sheet. It would have been obvious to one of ordinary skill in the art to have selected from this finite list of identified alloys having known properties and being indicated as appropriate for the composite cladding material, including a 6xxx-series aluminum alloy or a lean AA7xxx-series aluminum alloy having a composition that falls within the claimed range. For example, AA 7040 is a lean aluminum alloy that falls within the claimed range. This is evidenced by ‘338, which refers to AA 7040 the lean version of AA7050. (¶15) 
Therefore, the lean 7xxx-series includes alloys that fall within the scope of the claimed 7xxx-series fist cladding layer as set forth in claim 1 and subsequent dependent claims. Additionally, the 6xxx-series aluminum alloys includes numerous alloys that fall within the compositional ranges of the first cladding layer of claim 17. 

As shown above, U.S. ‘813 sets forth a core that would overlap the claimed ranges and claddings that overlap the claimed ranges, it does not explicitly set forth a composite having the claimed core and cladding compositions. However, it would have been obvious to one of ordinary skill in the art at the effective time of filing to have selected aluminum alloy composition for the core together (in particular one from the explicit examples set forth in paragraph 50) with composition(s) for the first cladding layer and/or second cladding layer that fall within or overlap the claimed ranges for the respective components (in particular a 6xxx-series aluminum alloy or a lean AA7xxx-series aluminum alloy). One of ordinary skill would have been motivated by the desire and expectation of choosing from a finite number of identified, predictable solutions with a reasonable expectation of success. In particular, one of ordinary skill in the art would have chosen from the explicitly taught aluminum alloys or alloys from an explicitly taught range which are provided to achieve the desired properties in the composite product in its final form, including the desired elongation, formability, tensile strength, and yield strength. 

U.S. ‘813 does not explicitly set forth the bend angle of the product, but it appears this is the result of the selection of the core and cladding layers. Therefore, since U.S. ‘813 sets forth core and cladding layers that overlap or fall within the claimed ranges, it would be expected that these products would meet these properties. 
The Specification does not appear to set forth any particular requirements for the process of producing such a bend angle. The alloys can be cast using any suitable casting method. (¶93 of corresponding 2018/00304584) The clad layer can be attached to the core layer to form a cladded product by any means known to persons of ordinary skill in the art. (¶94 of corresponding 2018/00304584) Roll bonding can be carried out in different manners as known to those of ordinary skill in the art. (¶95 of corresponding 2018/00304584)The cast product can be processed by any means known to those of ordinary skill in the art. (¶96 of corresponding 2018/00304584) 
Therefore, the method of producing the claimed composite is not particularly limited. It appears that the composition of the cladding and core result in the claimed properties. Both the instant application and U.S. ‘813 teach roll forming the composite. Since U.S. ‘813 teaches a roll-formed clad composite with overlapping compositions these products would be expected to have the claimed properties, including bending angle and r/t. 

As to claims 6-7, and 9-11, U.S. ‘813 sets forth that the composite sheet can have a total thickness (viz. the core and all clad layers taken together) is in the range of about 0.5 to about 4 mm. (¶49) The clad layers or clad layers are usually much thinner than the core and each clad layer constitutes about 2% to about 15% of the total thickness of the composite sheet thickness. (¶49) The thickness values for the core layer and the cladding layer therefore overlap the claimed thicknesses for these respective layers. 

As to claim 12 and 13, U.S. ‘813 teaches reversion anneal heat treatment, forming, and paint bake cycle to achieve a final high yield strength. (¶31) The yield strength is at least 400 MPa. (Claim 15) This range overlaps the claimed range. Further, this appears to be an identical or substantially identical process as that set forth in the instant application to achieve the claimed product. The instant application teaches that the clad product set forth therein can have a yield strength up of about 550 MPa. (¶103 of corresponding 2018/00304584) The specification does not explicitly set forth how this was achieved, but states that a T4 temper. (¶124 of corresponding 2018/00304584) The products were also paint baked. (¶122 of corresponding 2018/00304584) Additionally, both the instant application and U.S. ‘813 set forth the same compositions for the core and cladding layer(s). In particular, the cladding and core aluminum alloys within U.S. ‘813 are explicitly taught within the specification of the instant application as being appropriate materials for the core and cladding layer(s). Therefore, when certain combinations are selected, it would have the same product as those taught within the instant application.
Where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the Office can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the Office’s inability to manufacture products or to obtain and compare prior art products.  In re Best, Bolton and Shaw, 195 USPQ 430 (CCPA 1977).
Consequently, absent a showing to the contrary, it appears that the product in the prior art necessarily or inherently possesses the characteristics of the claimed product, including the claimed yield strength. 

As to claims 14 and 15, the products of U.S. ‘813 is able to achieve elongation percentages within the claimed range. (For example, see Figure 3 and Figure 6) Further, the products of U.S. ‘813 would include composite products having core and cladding compositions that fall within the claimed ranges. The compositions of the respective layers appears to impact the elongation properties. Further, as set forth above in regards to claims 12 and 13, the process of producing the claimed product appears to be identical or substantially identical to that set forth in the prior art. Therefore, it would likewise be expected the prior art product would have the claimed elongation properties. 

Response to Arguments
Applicant's arguments filed 2 June 2022 have been fully considered but they are not persuasive. 
Applicant asserts that the specification as filed describes the benefits provided by achieving the claimed bend range and this was experimentally demonstrated. Applicant notes that the Office Action argues that the claimed bend ranges are also found in alloys with compositional ranges outside those claimed, as some of the examples fall outside of the claimed ranges. Applicant asserts that the Applicant’s claims as amended cover all examples which achieve the claimed bend ranges and demonstrate the benefits of the inventive compositions. Applicant notes that the applied prior art are silent with respect to the bend angle.
This argument is not found to be persuasive. 

The instant claims set forth a clad aluminum alloy product having a core layer with a particular composition that is provided with a first cladding layer on the first side of the core layer having a particular composition, wherein the resulting product has a bend angle falling within the particular range. (See claim 1)
The Specification does not appear to set forth any particular requirements for the process of producing a clad aluminum alloy product having the claimed bend angle. The specification sets forth that the alloys can be cast using any suitable casting method (¶93 of corresponding U.S. Patent Application Publication 2018/00304584); the clad layer can be attached to the core layer to form a cladded product by any means known to a person of ordinary skill in the art (¶94 of corresponding U.S. Patent Application Publication 2018/00304584); roll bonding can be carried out in different manners as known to those of ordinary skill in the art (¶95 of corresponding U.S. Patent Application Publication 2018/00304584); and the cast product can be processed by any means known to those of ordinary skill in the art (¶96 of corresponding U.S. Patent Application Publication 2018/00304584). Since the method of producing the clad aluminum product does not appear to be particularly limited, it appears that the combination of the core material with the cladding layer results in the claimed properties. Applicant did not present arguments disputing this in the amendment filed on 2 June 2022.
As set forth above and in the previous Office Action, the prior art sets forth clad composites with a core and cladding that fall within or have ranges that overlap the claimed compositions for the respective layers. Therefore, it would be expected that the products of the prior art would likewise have the claimed properties of the clad aluminum product as set forth within the instant claims. Applicant did not present arguments disputing this in the amendment filed on 2 June 2022.

The mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. (MPEP 2145,II, citing In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979)) The fact that an applicant has recognized another advantage which would flow from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. (MPEP 2145,II, citing Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985))
In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. (MPEP 2144.05) Applicants can rebut a prima facie case of obviousness by showing the criticality of the range. (MPEP 2144.05,III,A) The Applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. Id. 
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. (MPEP 716.02(d)) To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. (MPEP 716.02(d),II) 
In the instant situation, Applicant has failed to demonstrate the criticality of the claimed ranges. The data presented within the instant application and previously presented claims demonstrate a lack of criticality for the claimed ranges and demonstrate that the claimed properties are able to be achieved outside of the claimed ranges. 
First, it is noted that previously presented claim 17 sets forth a clad aluminum alloy product having a core layer and a first cladding layer which has a bend angle that is the same as that for the product of claim 1. In particular, both having a bend angle of from 45 to 120 as measured by a three-point bend test according to VDA Standard 238-100, normalized to 2.0 mm. (See Claims 1 and previously presented claim 17) However, these products have compositional ranges for particular elements within the first cladding layer that are not the same. Previously presented claim 17 includes values that are outside of the currently claimed ranges.
The following elements include values in previously presented claim 17 that have values that fall outside of the currently claimed ranges of claim 1. 


Claim 1
Previously Presented Claim 17
Portions that do not overlap
Magnesium
0.1 to 4.15
Up to 6.0
Less than 0.1 and Greater than 4.15 to 6.0
Silicon
Up to 0.60
0.05 to 13.5
Greater than 0.60 to 13.5
Iron
Up to 0.50
0.10 to 0.9
Greater than 0.50 to 0.9
Manganese
Up to 0.20
Up to 1.5
Greater than 0.20 to 1.5
Chromium
Up to 0.20
Up to 0.35
Greater than 0.20 to 0.35


This demonstrates that the bend angle property is seen in products that fall outside of the claimed compositions. This demonstrates that the ranges of claim 1 are not critical.

Second, the data presented within the specification includes samples that fall outside of the claimed compositional ranges yet have the claimed bend angle. 
Alloy 5 is a cladding that falls outside of the compositional ranges of claim 1. (See Table 7) This alloy has manganese in an out of 0.23% while the compositional range for manganese within claim 1 is up to 0.20%. (See Table 7 and claim 1) This alloy was included within Samples A and M. (See Tables 8 and 11) 
The bendability versus strength properties of Sample A, Sample L, Sample M, Sample N, Alloy 2 and Alloy 3 were assessed and detailed in Figure 18A. (¶129 of corresponding U.S. Patent Application Publication 2018/00304584) This figure compares a monolithic alloy without a cladding versus a fusion layer with a cladding. This shows that the resulting clad products of Sample A and Sample M have the claimed bend angle, even though they fall outside of the claimed compositional ranges. 

    PNG
    media_image1.png
    420
    622
    media_image1.png
    Greyscale

This is further demonstrated by Figure 18B. This figure shows a graph of the bendability and yield strengths. (¶32 of corresponding U.S. Patent Application Publication 2018/00304584) The samples shown in this graph are Samples L, M, and N. As noted above, sample M includes a cladding layer having a composition that falls outside of the claimed range, yet as shown in this graph it still achieves the claimed bend angle. 

    PNG
    media_image2.png
    436
    621
    media_image2.png
    Greyscale

Alloy 7 is a cladding that falls outside of the compositional ranges of claim 1. (See Table 7) This alloy has 10.0% silicon and 0.80% iron, which are outside of the compositional ranges of claim 1, which include up to 0.60% of silicon and up to 0.50% iron. This alloy was included within Sample D. (See Table 8) This was considered to be part of the inventive examples and was not presented as a comparison. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636. The examiner can normally be reached 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784